MEMORANDUM OPINION
PER CURIAM.
Defendant appeals from a judgment against him of $1624.30 plus interest and costs. The case was tried to the court. The judgment was based upon an agreement by defendant to pay for certain electronic equipment received by him from plaintiff while defendant was an officer of plaintiff. Defendant premises error solely upon his contention that the contract pursuant to which he sold his stock in plaintiff to plaintiff operated as an accord and satisfaction as a matter of law. The contract does not expressly deal with the electronic equipment or defendant’s agreement to pay for it nor does it refer to that agreement or the equipment. Plaintiff’s evidence was that the contract was not intended to cancel the debt of defendant for the electronic equipment. No contrary evidence was offered. The contract itself does not establish that it contemplated extinction of the debt. In addition, Defendant breached the contract. Movie World, Inc. et al. v. Goldman, 699 S.W.2d 79 (Mo.App.1985). The evidence did not establish either an accord or a satisfaction. Curd v. Cantrell, 597 S.W.2d 226 (Mo.App.1980) [1, 2]; Bohle v. Sternfels, 261 S.W.2d 936 (Mo.1953) [4, 5]. The judgment is supported by substantial evidence and is not against the weight of the evidence and no error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value and the judgment is affirmed pursuant to Rule 84.16(b). Plaintiff’s motion to strike the defendant’s brief and dismiss the appeal is denied.
Judgment affirmed.